 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     DANIEL DELGADO
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00220-LJO-SKO
12                      Plaintiff,                 STIPULATION TO CONTINUE TRIAL;
                                                   ORDER
13    vs.
14    DANIEL DELGADO,
15                     Defendant.
16
17           IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney Angela Scott, counsel for plaintiff, Assistant Federal
19   Defender Reed Grantham, counsel for Daniel Delgado, and Carrie McCreary, counsel for co-
20   defendant Ruben Duran-Sanchez, that the trial currently scheduled for December 11, 2019, at
21   8:30 a.m. may be moved to January 14, 2020, at 8:30 a.m. There is good cause to continue the
22   trial date as set forth below.
23           1.      The Indictment charges Mr. Delgado with conspiracy to distribute and possess
24   with intent to distribute methamphetamine (Count 1), possession with intent to distribute
25   methamphetamine (Counts 2 and 3), possession of a firearm in furtherance of a drug trafficking
26   offense (Count 5), and assault on a federal officer with a deadly weapon and causing bodily
27   injury (Count 6). If convicted, Counts 1, 2, and 3 each carry a mandatory minimum sentence of
28   10 years to life. Count 5 carries a mandatory minimum sentence of 5 consecutive years and
 1   Count 6 carries a sentence of up to 20 years.
 2            2.         Trial in this matter is currently set for Wednesday, December 11, 2019.
 3            3.         Counsel for Mr. Delgado and government counsel are currently engaged in active
 4   plea negotiations that both parties believe will resolve the case without the need for trial. The
 5   government provided Mr. Delgado with a proposed plea agreement on October 17, 2019, that is
 6   set to expire on November 1, 2019. Undersigned counsel for Mr. Delgado has been actively
 7   discussing this offer with Mr. Delgado. On October 29, 2019, undersigned counsel contacted
 8   government to discuss the proposed plea agreement. Both parties are in agreement that additional
 9   time is necessary so that the parties can engage in further plea negotiations and so that critical
10   steps necessary to resolve the case can take place. Accordingly, the parties are requesting a
11   continuance of the trial date from December 11, 2019, to January 14, 2020, so that the parties
12   have sufficient time to take the necessary steps to finalize plea negotiations. It is expected that
13   these discussions will take between 2-3 weeks from the date of this filing. Both parties anticipate
14   that these discussions will resolve the case without a need for trial.
15            4.         Undersigned counsel for Mr. Delgado has been in contact with counsel for co-
16   defendant Mr. Duran-Sanchez. Counsel for Mr. Duran-Sanchez has indicated, and the
17   government has confirmed, that a plea agreement has been reached as to Mr. Duran-Sanchez and
18   the parties intend to file the plea agreement as to his matter and to set the matter for a change of
19   plea.
20            5.         In addition to the above, the parties agree and stipulate, and request that the Court
21   find the following:
22                       a.         If the case did not resolve, counsel for defendants desire additional time to
23   review the current charges, to review the discovery, which include Spanish-language records, to
24   conduct research and investigation related to the charges and potential pretrial motions, and to
25   consult with their clients;
26                       b.         Counsel has various conflicts in other cases between now and the
27   proposed January 14, 2020 trial date that would not reasonably permit them to try this case any
28   time between now and January 14, 2020;

      Delgado – Stipulation to Continue Trial                -2-
 1                       c.         Counsel for defendants believe that failure to grant the above-requested
 2   continuance would deny them the reasonable time necessary for effective preparation, taking into
 3   account the exercise of due diligence.
 4                       d.         For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
 5   § 3161, et seq., within which trial must commence, the time period of December 11, 2019 to
 6   January 14, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i)
 7   and (iv) because it results from a continuance granted by the Court at defendants’ request on the
 8   basis of the Court’s finding that the ends of justice served by taking such action outweigh the
 9   best interest of the public and the defendant in a speedy trial.
10            6.         Nothing in this stipulation and order shall preclude a finding that other provisions
11   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
12   which a trial must commence.
13
                                                          Respectfully submitted,
14
15                                                        McGREGOR W. SCOTT
                                                          United States Attorney
16
17   Date: November 1, 2019                               /s/ Angela Scott
                                                          ANGELA SCOTT
18                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
19
20                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
21
22   Date: November 1, 2019                               /s/ Reed Grantham
                                                          REED GRANTHAM
23                                                        Assistant Federal Defender
                                                          Attorney for Defendant
24                                                        DANIEL DELGADO
25
26
27

28

      Delgado – Stipulation to Continue Trial               -3-
 1                                                ORDER
 2            Pursuant to the parties’ stipulation, which this Court incorporates by reference into this
 3   Order, and for good cause shown, IT IS HEREBY ORDERED that
 4   the trial currently scheduled for December 11, 2019, at 8:30 a.m. be continued to January 14,
 5   2020, at 8:30 a.m. The time period between December 11, 2019, and January 14, 2019, inclusive,
 6   is excluded from the calculation under the Speedy Trial Act pursuant to 18 U.S.C.§
 7   3161(h)(7)(A), B(i) and (iv) for the reasons stated in the parties’ stipulation. The Court finds that
 8   the ends of justice served by taking such action outweigh the best interest of the public and the
 9   defendant in a speedy trial.
10
     IT IS SO ORDERED.
11
12       Dated:         November 5, 2019                     /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Delgado – Stipulation to Continue Trial          -4-
